United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vorhees, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-146
Issued: November 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 28, 2011 appellant, through her attorney, filed a timely appeal from a July 5,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a consequential back injury as a result of
her accepted employment injuries.
FACTUAL HISTORY
On October 27, 2003 appellant, then a 43-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left leg and shoulder in the performance of duty
on October 14, 2003. She indicated that a case of mail had fallen and caused her to fall
1

5 U.S.C. § 8101 et seq.

backwards. OWCP accepted the claim for left ankle sprain and left tarsal tunnel syndrome.
Appellant underwent left tarsal tunnel surgery on February 25 and May 21, 2004. She accepted a
light-duty position on September 1, 2004.
In a report dated September 13, 2007, Dr. Todd Lipschultz, a Board-certified orthopedic
surgeon, indicated that appellant was treated for left calf pain at the junction of the gastroc
muscle and the tendon. He noted that it was in a different location from the tarsal tunnel and
ankle pain and appellant denied any new trauma. In a report dated February 12, 2008, Dr. Daniel
Ragone, a Board-certified physiatrist, indicated that appellant reported chronic left calf pain with
associated numbness in the heel, as well as occasional low back pain. He indicated that appellant
had an antalgic gait on the left.
On February 3, 2009 appellant filed a claim for a recurrence of disability commencing
January 3, 2009. She submitted an undated attending physician’s report (Form CA-20) from
Dr. Brian Brislin, a Board-certified orthopedic surgeon, indicating appellant was treated on
January 6, 2009 and diagnosing low back pain and degenerative disc disease. Dr. Brislin
checked a box “yes” the conditions were employment related and report total disability
commencing January 3, 2009. In a narrative report dated January 6, 2009, he indicated that
appellant had been seen in the emergency room on January 3, 2009 for back pain. Dr. Brislin
indicated that he had reviewed x-rays taken at the hospital and diagnosed degenerative disc
disease at L2 through S1.
By decision dated April 16, 2009, OWCP denied the claim for a recurrence of disability.
It found a back condition that was not employment related.
Appellant requested a hearing before an OWCP hearing representative, which was held
on August 20, 2009. In a report dated October 4, 2009, Dr. Gene Salkind, a Board-certified
neurosurgeon, provided a history and results on examination. He diagnosed degenerative disc
disease and lumbar spondylosis. Dr. Salkind reported that appellant stated that as a result of her
left tarsal tunnel syndrome her left foot would tire very easily and she would put her weight on
her right foot and drag her left foot. He stated, “I do believe that her gait pattern was affected
which ultimately caused her to favor her right leg. This ultimately reflected significant stress on
her low back due to her altered gait pattern.” Dr. Salkind also opined that appellant’s job duties
had aggravated her back and that she was disabled as of January 3, 2009.
By decision dated November 18, 2009, the hearing representative affirmed the April 16,
2009 OWCP decision, finding the evidence did not establish a recurrence of disability. The
hearing representative also stated that, since OWCP had not addressed the consequential injury
issue, it would not be addressed at that time.
In a letter dated February 17, 2010, appellant, through her representative, requested that
OWCP make a determination with respect to a consequential injury. OWCP referred appellant
to Dr. Robert Smith, a Board-certified orthopedic surgeon, for a second opinion examination. In
a report dated May 27, 2010, Dr. Smith provided a history and results on examination. He stated
that he needed to review a November 2008 MRI scan before he could render an opinion as to
causal relationship of a back condition.

2

In a report dated July 26, 2010, Dr. Smith indicated that he had reviewed additional
evidence. He opined that appellant’s degenerative lumbar condition was preexisting and was not
structurally aggravated by her work activities or an altered gait.
By decision dated January 30, 2011, OWCP determined that appellant had not established
a back condition as a consequential injury. Appellant requested a hearing before an OWCP
hearing representative, which was held on April 13, 2011.
In a decision dated July 5, 2011, the hearing representative affirmed the January 30, 2011
OWCP decision. The hearing representative found the weight of the evidence was represented
by Dr. Smith. According to the hearing representative, there was no evidence in the medical
record that appellant had complained of dragging her left foot.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.2
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of claimant’s own conduct
as an independent intervening cause. The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.3
Section 8123(a) of FECA provides that, when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.4 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
a referee physician, pursuant to section 8123(a) and the implementing regulations, to resolve the
conflict in the medical evidence.5

2

Albert Ranieri, 55 ECAB 598 (2004).

3

A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

4

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

5

William C. Bush, 40 ECAB 1064 (1989).

3

ANALYSIS
In the present case, appellant filed a claim for a recurrence of disability commencing
January 3, 2009. At that time she was treated for complaints of back pain. Since a back injury
had not been accepted with respect to this claim, the initial question presented is whether
appellant has established a back condition as a consequence of the accepted left ankle sprain and
left tarsal tunnel syndrome. The Board notes that the issue of whether work activity caused a
back condition is not before the Board on this appeal.
An attending physician, Dr. Salkind, provided a probative opinion that appellant’s altered
gait from the left tarsal tunnel syndrome had contributed to appellant’s degenerative disc disease
and lumbar spondylosis. The hearing representative found that Dr. Salkind’s opinion was of
diminished probative value as the medical evidence did not show that appellant complained of
dragging her left foot, as stated by appellant. The medical evidence from Dr. Lipschultz
regarding left calf pain were generally brief reports that did not purport to contain a complete
factual background. Moreover, Dr. Salkind did not base his opinion solely on appellant’s
statement that she dragged her left foot. He noted that appellant favored her right leg because of
the accepted injuries and as a result her gait was altered. Dr. Ragone had noted an antalgic gait
and occasional complaints of low back pain in his February 12, 2008 report.
The second opinion physician, Dr. Smith, opined that appellant’s back condition was
preexisting and was not related to an altered gait. He provided a probative medical opinion
based on a complete background. In cases where there is a disagreement with respect to an
opinion that an altered gait resulted in a consequential injury, the Board has found a conflict and
remanded the case for resolution of the conflict pursuant to 5 U.S.C. § 8123(a).6 The Board
finds there is a conflict between Dr. Salkind and Dr. Smith with respect to a consequential back
injury. The case will be remanded to OWCP for resolution of the conflict in accord with
established principles and procedures. After such further development as OWCP deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and will be remanded to OWCP
for resolution of a conflict under 5 U.S.C. § 8123(a).

6

See J.S., Docket No. 10-1938 (issued June 21, 2011); G.B., Docket No. 07-1435 (issued February 21, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 5, 2011 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: November 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

